Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the newly amended claimed invention of claim 1, from which the other claims depend, specifically a combination of both (1) the specifically claimed “at least one current-collecting rail extends through the hard shell housing and is in direct contact with at least one of the upper side wall and the lower side wall of the hard shell housing, the at least one current-collecting rail being interposed between the plurality of battery cells and the at least one of the upper side wall and the lower side wall;” and, (2) “a plurality of separating walls, each separating wall of the plurality of separating walls having a first wall side defining a first isolated chamber in which a first battery cell of the plurality of battery cells is received, and an opposite second wall side defining a second isolated chamber in which a second battery cell of the plurality of battery cells is received, wherein each separating wall of the plurality of separating walls extends from the upper side wall of the housing to the lower side wall of the housing.” See also e.g. Figure 5 for illustrative purposes.
The closest art of record includes Yasui et al (US 2011/274951) and Lee et al (US 2012/0003520).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723